EXHIBIT 10.3

AMENDMENT TO

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Pursuant to the authority granted to it by Morgan Stanley, Morgan Stanley & Co.
Incorporated (the “Corporation”) hereby amends the Morgan Stanley Supplemental
Executive Retirement Plan as follows:

1.    Effective July 14, 2008, Appendix C, Provisions Relating to Certain
Employees, shall be amended by adding the following new paragraph to the end
thereof:

“MSCI Inc. and Barra, Inc. Effective July 14, 2008, (i) MSCI Inc. and Barra,
Inc. (collectively, “MSCI/Barra”) shall cease to be considered part of the Firm
for purposes of the Plan and (ii) MSCI/Barra employees who are participating in
the Plan as of July 14, 2008 shall continue to accrue benefits under the Plan,
based on Salary paid by MSCI/Barra and Credited Service with MSCI, as provided
in Section IV of the Plan, following July 14, 2008; provided that, effective
August 31, 2008, MSCI/Barra employees shall cease to accrue benefits under the
Plan.”

 

*   *   *   *   *   *   *   *   *

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of the 10th day of July, 2008.

 

MORGAN STANLEY & CO.
INCORPORATED By:   /S/ KAREN JAMESLEY Title: Global Head of Human Resources